
	
		I
		111th CONGRESS
		1st Session
		H. R. 2241
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2009
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the settlement of certain claims against
		  Iraq by victims of torture and terrorism.
	
	
		1.Short titleThis Act may be cited as the
			 Equitable Compensation for American
			 Victims of Torture Act of 2009.
		2.Justice for Victims of
			 Torture and Terrorism
			(a)FindingsThe
			 Congress finds the following:
				(1)During the Gulf
			 War against Iraq in 1991, Americans serving in the United States Armed Forces
			 were captured, became Prisoners of War (POWs), and were subsequently tortured,
			 beaten, starved, hooked to electrical shock devices, and subjected to other
			 horrendous acts by Saddam Hussein’s regime.
				(2)CBS News reporter
			 Bob Simon and cameraman Roberto Alvarez were kidnapped while on assignment
			 during the 1991 Gulf War and were held and tortured, along with the American
			 POWs.
				(3)Following the
			 Iraqi invasion of Kuwait in August 1990, many United States citizens were
			 detained by Iraq, beaten, subjected to cruel, inhumane and degrading treatment,
			 confined under deplorable conditions, and used as human shields
			 for the avowed purpose of preventing the United States and its coalition allies
			 from using military force to liberate Kuwait.
				(4)At the time these
			 acts occurred, the Department of State had classified Iraq as a state sponsor
			 of terrorism.
				(5)The brave American
			 POWs and American civilian hostages have suffered long-term physical,
			 emotional, and mental damage as a result of this brutal, state-sponsored
			 torture and terrorism.
				(6)When the American
			 POWs returned home after the Gulf War ended, they were given a hero’s welcome
			 by then Secretary of Defense Dick Cheney, who told them, Your country is
			 opening its arms to greet you.
				(7)During the 1991
			 Gulf War, the Congress unanimously passed resolutions condemning the brutal
			 treatment by the Government of Iraq of captured United States service members,
			 demanding that the Government of Iraq abide by the Geneva Convention regarding
			 the treatment of prisoners of war, and stating an intention to hold Iraq
			 accountable for the torture of American POWs.
				(8)In 1996, Congress
			 passed an amendment to the Foreign Sovereign Immunities Act (FSIA) provisions
			 of title 28, United States Code, so that torture victims like the American POWs
			 and the American human shield victims from the Gulf War could
			 seek compensation for their injuries from terrorist countries, including
			 Iraq.
				(9)On April 4, 2002,
			 17 Gulf War POWs and their families filed claims in the United States District
			 Court for the District of Columbia seeking compensation for damages related to
			 their torture and abuse by the Government of Iraq. The POWs included Colonel
			 Clifford Acree, USMC (Ret.); Lieutenant Colonel Craig Berryman, USMC (Ret.);
			 Former Staff Sergeant Troy Dunlap, U.S. Army; Colonel David Eberly, USAF
			 (Ret.); Lieutenant Colonel Jeffrey D. Fox, USAF (Ret.); Chief Warrant Officer 5
			 Guy Hunter, USMC (Ret.); Sergeant David Lockett, U.S. Army; Colonel H. Michael
			 Roberts, USAF; Colonel Russell Sanborn, USMC; Captain Lawrence Randolph Slade,
			 USN (Ret.); Major Joseph Small, USMC (Ret.); Staff Sergeant Daniel Stamaris,
			 U.S. Army (Ret.); Lieutenant Colonel Richard Dale Storr, Air National Guard;
			 Lieutenant Colonel Robert Sweet, USAF; Lieutenant Colonel Jeffrey Tice, USAF
			 (Ret.); Former Lieutenant Robert Wetzel, USN; and Former Commander Jeffrey
			 Zaun, USN.
				(10)In 2003, after
			 the Government of Iraq repeatedly refused to participate in arbitration on the
			 damage claims, and after hearing evidence of how the former POWs had been
			 repeatedly tortured, a judge awarded them a judgment for damages, stating that
			 deterring torture of POWs should be of the highest
			 priority.
				(11)Despite this
			 ruling, the POWs and their families have not received payment, and are unable
			 to further pursue their claims in United States courts because of the waiver
			 that was granted for Iraq by the President under authority established in the
			 National Defense Authorization Act for Fiscal Year 2008.
				(12)In December 2001,
			 after conducting an evidentiary hearing, the United States district court held,
			 in Hill v. Republic of Iraq, that Iraq was liable for having taken United
			 States citizens hostage following the Iraqi invasion of Kuwait and subsequently
			 awarded 180 of those former hostages and their spouses a judgment for
			 damages.
				(13)On March 20,
			 2003, on the eve of Operation Iraqi Freedom, the President of the United States
			 directed that all of the judgments that had been awarded in Hill v. Republic of
			 Iraq be paid from moneys held in blocked Iraqi accounts.
				(14)On that same
			 date, the President issued an Executive order confiscating all remaining
			 blocked assets of Iraq and ordering them to be deposited into the United States
			 Treasury to be used for Iraq reconstruction.
				(15)The claims of
			 more than 200 United States citizens who, at the same time and in the same
			 manner as the Hill plaintiffs, were held hostage in territory occupied by Iraq
			 are currently pending in a United States district court in the case of Vine v.
			 Republic of Iraq.
				(16)The plaintiffs in
			 Vine v. Republic of Iraq have not been compensated and are unable to enforce
			 any judgment they may obtain in United States courts because of the waiver that
			 was granted for Iraq by the President under authority established in the
			 National Defense Authorization Act for Fiscal Year 2008.
				(17)Article 131 of
			 the Third Geneva Convention relative to the Treatment of Prisoners of War
			 (August 12, 1949) prohibits the United States as a party to that treaty from
			 absolving the Government of Iraq of any liability incurred due to the torture
			 of prisoners of war, such as the American POWs referred to in this
			 section.
				(18)The United States
			 has a moral obligation to protect its past, present, and future members of its
			 Armed Forces, and all United States citizens, from torture and hostage-taking,
			 and the Congress is committed to holding state sponsors of terrorism
			 accountable for such horrendous acts.
				(b)Resolution of
			 certain claims against Iraq
				(1)Adequate
			 settlement of certain casesUnless the claims in the cases referred to
			 in paragraph (2) have been adequately settled before the end of the 30-day
			 period beginning on the date of the enactment of this Act, then, upon the
			 expiration of that 30-day period, the waiver authority granted to the President
			 in section 1083(d) of the National Defense Authorization Act for Fiscal Year
			 2008 (Public Law 110–181; 122 Stat. 343), and any waiver granted before the end
			 of that 30-day period under such authority, shall terminate.
				(2)CasesThe
			 cases referred to in paragraph (1) are cases numbered 99:00CV03346 (TPJ),
			 1:01CV02674 (HHK), CIV.A. 02–632 (RWR) (July 7, 2003), 1:03CV00691 (HHK),
			 1:03CV00888 (HHK), and No. 03–0215 (JDB), in the United States District Court
			 for the District of Columbia.
				(3)Adequate
			 settlementFor purposes of
			 paragraph (1), adequate settlement means payment by the Government of Iraq, or
			 payment by a United States depository institution pursuant to an unqualified
			 and unconditional guarantee made by such depository institution, of at least
			 the following amounts to the following persons:
					(A)To any
			 person—
						(i)whose claim in the
			 applicable case referred to in paragraph (2) arose from an act of hostage
			 taking or from being held in hostage status, and
						(ii)who
			 has not obtained a judgment on the claim before the date of the enactment of
			 this Act,
						$150,000,
			 plus $6,000 for each day the person was held as a hostage, but in no event more
			 than $900,000.(B)To any
			 person—
						(i)whose claim in the
			 applicable case referred to in paragraph (2) arose from an act of hostage
			 taking or from being held in hostage status,
						(ii)who, while a
			 hostage, was subjected to torture, and
						(iii)who has not
			 obtained a judgment on the claim before the date of the enactment of this
			 Act,
						$2,500,000, plus $6,000 for each
			 day the person was held as a hostage.(C)To a plaintiff in
			 the applicable case referred to in paragraph (2) who is the spouse or was at
			 the time the claims arose, or child of any person who qualifies for receipt of
			 payment under paragraph (1) or (2), one-third of the amount that such person
			 qualifies for receipt under such paragraph.
					(D)To any person who,
			 before the date of the enactment of this Act, obtained a judgment for
			 compensatory damages in a case referred to in paragraph (2) (regardless of
			 whether such judgment was subsequently vacated)—
						(i)payment of the
			 unsatisfied amount of such judgment, in an amount that is the lesser of
			 $1,000,000 or the unsatisfied amount of the award; and
						(ii)if
			 the amount of the judgment exceeds $1,000,000, one-third of the unsatisfied
			 amount of such excess.
						(4)DefinitionsIn
			 this section:
					(A)HostageThe
			 term hostage means an individual in hostage status or an
			 individual seized or detained in the commission of an act of hostage
			 taking.
					(B)Hostage
			 statusThe term hostage status has the meaning
			 given that term in section 599C(d)(1) of the Foreign Operations, Export
			 Financing, and Related Programs Appropriations Act, 1991 (Public Law
			 101–513).
					(C)Hostage
			 takingThe term hostage taking has the meaning
			 given that term in section 1605A(h)(2) of title 28, United States Code.
					(D)PersonThe
			 term person includes the legal representative of a claimant’s
			 estate.
					(E)TortureThe
			 term torture has the meaning given that term in section 3 of the
			 Torture Victim Protection Act of 1991 (28 U.S.C. 1350 note).
					(F)United
			 statesThe term United States means the several
			 States, the District of Columbia, and any commonwealth, territory, or
			 possession of the United States.
					(G)United states
			 depository institutionThe term United States depository
			 institution means a depository institution organized under the laws of
			 any State, the District of Columbia, or the United States, including a branch
			 or agency of a foreign depository institution.
					(c)Additional
			 provisions
				(1)Construction of
			 appropriations act provisionSection 1503 of the Emergency
			 Wartime Supplemental Appropriations Act, 2003 (Public Law 108–11; 117 Stat.
			 579), and any exercise of authority by the President pursuant to such section
			 1503, was never intended to and did not provide for the removal of jurisdiction
			 over cases brought under section 1605(a)(7) of title 28, United States
			 Code.
				(2)Construction of
			 ndaa provisionSection
			 1083(d) of the National Defense Authorization Act for Fiscal Year 2008 (Public
			 Law 110–181; 122 Stat. 343), and any waiver exercised by the President pursuant
			 to such section 1083(d), was never intended to and did not provide for the
			 removal of jurisdiction over cases brought under section 1605(a)(7) of title
			 28, United States Code.
				(3)Applicability of
			 ndaa provisionNotwithstanding any other provision of law,
			 section 1083(c) of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 122 Stat. 342) shall apply, beginning on the date of the
			 enactment of this Act, to the cases referred to in subsection (b)(2) of this
			 section, notwithstanding any waiver of that provision with respect to
			 Iraq.
				
